Name: Commission Implementing Regulation (EU) 2015/2334 of 14 December 2015 opening private storage for pigmeat and fixing in advance the amount of aid
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  EU finance;  agricultural structures and production;  animal product;  distributive trades;  trade policy
 Date Published: nan

 15.12.2015 EN Official Journal of the European Union L 329/10 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2334 of 14 December 2015 opening private storage for pigmeat and fixing in advance the amount of aid THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 18(2), Article 20(c), (k), (l), (m) and (n) and Article 223(3)(c) thereof, Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (2), and in particular Article 4(2) thereof, Whereas: (1) Point (h) of the first paragraph of Article 17 of Regulation (EU) No 1308/2013 provides for the possibility to grant private storage aid for pigmeat. (2) The situation of the Union pig sector has deteriorated throughout 2014 and 2015. Due to the specifics of the pig market, with a system of inherent delayed adaptation of the breeding sector to reduced demand for slaugthter pigs, the Union pig production has increased while well performing exports declined strongly as a result of the loss of Russia as an export market. As a result, the market currently faces continuing price pressure which goes beyond the one of normal cyclical periods. Average recorded Union market prices have been below the reference threshold as laid down in point (f) of Article 7(1) of Regulation (EU) No 1308/2013 since mid-August 2015 and have significant negative impact on the margins in the pig sector. The persisting difficult market situation compromises the financial stability of many farms. The temporary removal of pigmeat from the market seems necessary in order to re-establish market balance and to increase prices. Therefore, it is appropriate to grant aid for private storage for pigmeat and to fix the amount of aid in advance. (3) Commission Regulation (EC) No 826/2008 (3) has established common rules for the implementation of private storage aid schemes. (4) Pursuant to Article 6 of Regulation (EC) No 826/2008, aid fixed in advance is to be granted in accordance with the detailed rules and conditions provided for in Chapter III of that Regulation. (5) In order to facilitate the management of the measure, the pigmeat products should be classified in categories according to similarities with regard to the level of storage cost. (6) In view of the need to give equal opportunities to the operators, it should be possible to lodge applications for private storage aid for the categories of pigmeat products eligible for aid from 4 January 2016. (7) In order to facilitate the administrative and control work relating to the conclusion of contracts, the minimum quantities of products to be covered by each application should be fixed. (8) A security should be fixed in order to ensure the operators fulfil their contractual obligations and that the measure will have its desired effect on the market. (9) Exports of pigmeat products contribute to restoring the balance on the market. Therefore, Article 28(3) of Regulation (EC) No 826/2008 should apply when the storage period is shortened and where the products removed from storage are intended for export. The daily amounts to be applied for the reduction of the amount of the aid as referred to in that Article should be fixed. (10) For the purposes of the first subparagraph of Article 28(3) of Regulation (EC) No 826/2008 and for reason of consistency and clarity for operators, it is necessary to express in days the period of two months referred therein. (11) Article 35 of Regulation (EC) No 826/2008 provides for the information that the Member States have to notify to the Commission. It is appropriate to lay down some specific rules on the frequency of the notifications as regards the quantities applied for within the framework of this Regulation. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation provides for private storage aid for pigmeat as referred to in point (h) of the first paragraph of Article 17 of Regulation (EU) No 1308/2013. 2. The list of categories of products eligible for aid and the relevant amounts are set out in the Annex to this Regulation. 3. Regulation (EC) No 826/2008 shall apply, save as otherwise provided in this Regulation. Article 2 Submission of applications 1. From 4 January 2016 applications for private storage aid for the categories of pigmeat products eligible for aid referred to in Article 1 may be lodged. 2. Applications shall relate to a storage period of 90, 120 and 150 days. 3. Each application shall refer to only one of the categories of products listed in the Annex, indicating the relevant CN code within that category. 4. Each application shall cover a minimum quantity of at least 10 tonnes for boned products and 15 tonnes for other products. Article 3 Securities The amount of the security, by tonne of product, to be lodged in accordance with Article 16(2)(i) of Regulation (EC) No 826/2008 shall be equal to 20 % of the amounts of the aid set out in columns 3, 4 and 5 of the table in the Annex to this Regulation. Article 4 Removal from storage of product intended for export 1. For the purposes of the first subparagraph of Article 28(3) of Regulation (EC) No 826/2008, the expiry of a minimum storage period of 60 days shall be required. 2. For the purposes of the third subparagraph of Article 28(3) of Regulation (EC) No 826/2008, the daily amounts shall be those set out in column 6 of the table in the Annex to this Regulation. Article 5 Frequency of notifications of the quantites applied for Member States shall notify the Commission twice a week the quantities for which applications to conclude contracts have been submitted, as follows: (a) each Monday by 12.00 (Brussels time) the quantities for which applications have been submitted on Thursday and Friday of the preceding week; (b) each Thursday by 12.00 (Brussels time) the quantities for which applications have been submitted on Monday, Tuesday and Wednesday of the same week. Article 6 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 346, 20.12.2013, p. 12. (3) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (OJ L 223, 21.8.2008, p. 3). ANNEX Categories of products Products in respect of which aid is granted Amount of aid for a storage period of (EUR/tonne) Daily amounts (EUR/tonne/per day) 90 days 120 days 150 days 1 2 3 4 5 6 Category 1 ex 0203 11 10 Half-carcases without the forefoot, tail, kidney, thin skirt and spinal cord (1) Whole carcases of animals up to 20 kg 274 291 307 0,54 Category 2 ex 0203 12 11 Hams 304 318 332 0,47 ex 0203 12 19 Shoulders ex 0203 19 11 Fore-ends ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately, loins with or without the chump (2) (3) Category 3 ex 0203 19 55 Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends separately, loins with or without the chump, boned (2) (3) 335 350 364 0,49 Category 4 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 250 264 278 0,47 Category 5 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs 269 284 298 0,48 Category 6 ex 0203 19 55 Cuts corresponding to middles, with or without rind or fat, boned (4) 272 288 304 0,53 Category 7 ex 0209 10 11 Subcutaneous pig fat with or without rind (5) 168 175 182 0,24 (1) The aid may also be granted for half-carcases presented as Wiltshire sides, i.e. without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins and neck-ends may be with or without rind but the adherent layer of fat may not exceed 25 mm in depth. (3) The quantity contracted may cover any combination of the products referred to. (4) Same presentation as for products falling within CN code 0210 19 20. (5) Fresh fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes; in case it is presented with the rind, the weight of the fatty tissue must exceed the weight of the rind.